DOCUMENTS UNDER SEAL
                      Case 4:19-cr-00643-JST Document 9 Filed 11/26/19 Page 1 of
                                                            TOTAL TIME (m ins):
                                                                                  1
                                                                                17 minutes
M AGISTRATE JUDGE                         DEPUTY CLERK                                REPORTER/FTR
M INUTE ORDER                             Melinda K. Lock                            FTR 11:52-12:09
MAGISTRATE JUDGE                          DATE                                        NEW CASE         CASE NUMBER
SALLIE KIM                                November 26, 2019                                            3:19-mj-71900-MAG
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.     RET.
Ross Anthony Farca                                 Y         P       Ellen Leonida                          APPT.
U.S. ATTORNEY                              INTERPRETER                           FIN. AFFT                COUNSEL APPT'D
Kimberly Hopkins                                                                 SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR             PARTIAL PAYMENT
                            Katrina Chu                              APPT'D COUNSEL               OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                               TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT            BOND HEARING                IA REV PROB. or           OTHER
                                                                                     or S/R
       DETENTION HRG              ID / REMOV HRG         CHANGE PLEA                 PROB. REVOC.              ATTY APPT
    Further - held                                                                                             HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                 NAME AS CHARGED                TRUE NAME:
        OF RIGHTS               OF CHARGES              IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES                 PASSPORT
      ON O/R             APPEARANCE BOND            $                                                     SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED           RELEASED       DETENTION HEARING               REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                          FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                       STATUS RE:
12/5/2019                        HEARING                  HEARING                    CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY              CHANGE OF               67$786
                                 AFFIDAVIT                  HEARING                  PLEA
10:30 AM                                                    BBBBBBBBBBBBB
                                                             OR
BEFORE HON.                      DETENTION                  $55$,*1MENT              MOTIONS                 JUDGMENT &
                                 HEARING                                                                     SENTENCING
Thomas S. Hixson
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /               PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL                  CONFERENCE              HEARING
                                 3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
Further proffers regarding detention heard. Government to prepare proposed order of detention.


                                                                                         DOCUMENT NUMBER:
